PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NEKRASOV et al.
Application No. 15/781,170
Filed: June 04, 2018
For: METHOD FOR PRODUCING HYALURONIDASE CONJUGATE WITH POLYETHYLENEPIPERAZINE DERIVATIVES AND THE USE OF THE CONJUGATE PRODUCED
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 09, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of April 28, 2020, which set a shortened statutory period for reply of three months. A three (3) months extension of time under 37 CFR 1.136(a) was  obtained on October 29, 2020.  Accordingly, the application became abandoned on 
October 29, 2020.  A Notice of Abandonment was mailed May 12, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. 


This application is being referred to Technology Center Art Unit 1622 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET